 358DECISIONSOF NATIONALLABOR RELATIONS BOARDAircraft Radio Corporation(Division of the CessnaAircraft Co.) and International Union of Electrical,Radio & Machine Workers,AFL-CIO.Case 22-CA-5737October 25, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge filed on January 3, 1974, by Inter-nationalUnion of Electrical, Radio & MachineWorkers, AFL-CIO, herein called the Union, andduly served on Aircraft Radio Corporation (Divisionof the Cessna Aircraft Co.), herein called the Re-spondent, the General Counsel of the National La-bor Relations Board, by the Acting Regional Direc-tor for Region 22, issued a complaint and notice ofhearing on February 22, 1974, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tionsAct, as amended. Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaintallegesin substance that on December 13,1973, following a Board election, conducted pursuantto an agreement for consent election, in Case 22-RC-5855, the Union was duly certified as theexclusivecollective-bargainingrepresentativeofRespondent's employees in the unit found appropri-ate;' and that, commencing on or about December14, 1973, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On March 7, 1974, Re-spondent filed its answer to the complaint admittingin part, and denying in part, the allegations in thecomplaint. The Respondent admits all of the factualallegations of the complaint, including its refusal torecognize and bargain with the Union. As affirma-tive defenses, the Respondent in its answer contends'Official noticeis taken ofthe recordin the representationproceeding,Case 22-RC-5855,as the term"record"isdefined in Secs.102 68 and102 69(g) of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C A 4,1968),Golden Age Beverage Co,167 NLRB 151 (1967),enfd.415 F 2d 26(C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va, 1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A. 7,1968); Sec9(D) of the NLRA.that the Union's certification is invalid by reason ofthe Acting Regional Director's errors at the severalstages of the underlying representation case.On March 25, 1974, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment and memorandum in support there-of, submitting, in effect, that Respondent's answer tothe complaint raises no issue which is properly litiga-ble in this unfair labor practice proceeding, and re-questing the Board to grant the Motion for SummaryJudgment. Subsequently, on April 2, 1974, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Thereafter, Respondent filed a memo-randum in opposition to the General Counsel's Mo-tion for Summary Judgment, with exhibits, and theGeneral Counsel filed a reply thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs reflectedabove,the Respondent's answer ad-mits all of the factual allegations of the complaint,including its refusal to recognize and bargain withthe Union which hadbeen certified as the collective-bargaining representative of the employees describedin the complaint.In its affirmative defenses to thecomplaint,as well as in its response to the notice toshow cause,with exhibits,'the Respondent attacksthe ActingRegional Director's several rulings at thevarious stages of the representation proceeding, in-cludingthe ActingRegional Director's denial of theRespondent'smotion for reconsideration and its sup-plemental arguments in support thereof.3 By this as-sertion,and morespecifically by itsdenials, in wholeor in part,of the allegations of the complaint, theaffirmative defenses alleged in its answer,and thearguments propounded in its response to the GeneralCounsel'smotion,the Respondent is attempting torelitigate the same issues which it raised in the repre-2 The exhibits are the same as those previously considered by the ActingRegional Director in the representation proceeding and are entitled "Air-craft Radio Corporation documents submitted to the Regional Director insupport ofObjections to Election "After considering the Respondent's request that the Report on Objec-tions and Certification of Representative issued by the Acting RegionalDirector be reconsidered in light ofN L R B v Savair Manufacturing Co,414 U S 270(1973), the Acting Regional Director on January 30, 1974,issued his Order on Motion for Reconsideration in which he found that theRespondent'smotion raised no substantial or material issues with regard toconduct affecting the results of the election warranting a revocation of theruling previously made214 NLRB No. 69 AIRCRAFT RADIO CORPORATION359sentation proceeding, Case 22-RC-5855.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding .4Moreover, theelection in the underlying representation case wasconducted pursuant to an agreement for consentelection, which specified on its face that determina-tions by the Regional Director (Acting Regional Di-rector herein) are final and binding. It is the Board'spolicy not to undertake to review the merits of suchdeterminations unless it is shown that there has beenfraud, misconduct, or such gross mistakes as to implybad faith and support a conclusion that the ActingRegional Director's rulings were arbitrary or capri-cious.' On the record here, we are unable to concludethat the Acting Regional Director's determinations,in Case 22-RC-5855, were arbitrary or capricious.On the basis of the foregoing, we find that the Re-$pondent had, and utilized, the opportunity to raiseand have decided in the prior representation case inthe forum it had chosen the issues which it now raisesby its answer and its opposition to the GeneralCounsel's Motion for Summary Judgment. The Re-spondent does not allege any newly discovered orpreviously unavailable evidence, or the existence ofany special circumstances which would require theBoard to examine the determination made by theActing Regional Director in the prior representationproceeding. Accordingly, as the Respondent has notraised any issue properly litigable in this unfair laborpractice proceeding, we shall grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:and at all times material herein has been continuous-ly,engaged at said plant in the manufacture, sale,and distribution of airborne communications andnavigationalequipment,and related products.Respondent's Boonton plant is its only facility in-volved in this proceeding. In the course and conductof Respondent's business operations during the pre-ceding 12 months, said operations being representa-tive of its operations at all times material herein, Re-spondent caused to be manufactured, sold, and dis-tributed at said Boonton plant products valued inexcess of $50,000, of which, products valued in ex-cess of $50,000 were shipped from said Boontonplant in interstate commerce directly to States of theUnited States other than the State of New Jersey.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnionof Electrical,Radio & Ma-chineWorkers, AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under, and ex-isting by virtue of, the laws of the State of Kansas. Atall times material herein, Respondent has maintaineda plant at Rockaway Valley Road, Boonton, NewJersey, herein called the Boonton plant, and is now,4SeePittsburgh PlateGlassCo v N L R B,313 U S 146, 162 (1941),Rules and Regulationsof theBoard,Secs.102.67(f) and 102 69(c).5This policyhas been consistently affirmedby the Federal Courts ofAppeals SeeN L R B v Hood Corporationand Contractors'Equipment Sup-ply Company d/b/a Cesco,346 F 2d 1020 (C A. 9, 1965),N L R Bv GeneralTube Co,331 F.2d 751 (C A. 6, 1964),N L R B v Parkhurst ManufacturingCompany, Inc,317 F.2d 513 (C.A 8, 1963);Buffalo Arms, Inc v N L R B,224 F 2d 105 (C A. 2, 1955).All production and maintenance employeesemployed by the Respondent at the Boontonplant, but excluding all office clerical employeesand plant clerical employees, model shop em-ployees, professional employees, guards and su-pervisors as defined in the Act.2.ThecertificationOn September 28, 1973, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted, pursuant to an agreement for con-sent election, under the supervision of the Acting Re-gional Director for Region 22, designated the Unionas their representative for the purpose of collective-bargaining with the Respondent. The Union was cer- 360DECISIONSOF NATIONALLABOR RELATIONS BOARDtified as the collective-bargaining representative ofthe employees in said unit on December 13, 1973,and the Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent's RefusalCommencing on or about December 14, 1973, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about December 14, 1973, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since December 14, 1973, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the bar-gaining unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964). cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.AircraftRadio Corporation (Division of theCessna Aircraft Co.) is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. International Union of Electrical, Radio & Ma-chineWorkers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production and maintenance employees em-ployed by the Respondent at the Boonton plant, butexcluding all office clerical employees and plant cler-ical employees, model shop employees, professionalemployees, guards and supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since December 13, 1973, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about December 14, 1973,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Air- AIRCRAFT RADIO CORPORATION361craft Radio Corporation (Division of the Cessna Air-craft Co.), Boonton, New Jersey, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(1)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union ofElectrical, Radio & Machine Workers, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All production and maintenance employeesemployed by the Respondent at the Boontonplant, but excluding all office clerical employeesand plant clerical employees, model shop em-ployees, professional employees, guards and su-pervisors as defined in the Act.(b) Inanylike or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Boonton, New Jersey, plant copiesof the attached notice marked "Appendix." 6 Copiesof said notice, on forms provided by the RegionalDirector for Region 22, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union of Electrical, Radio & MachineWorkers, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions of em-ployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesemployed by the Respondent at the Boontonplant, but excluding all office clerical employ-ees and plant clerical employees, model shopemployees, professional employees, guardsand supervisors as defined in the Act.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board 11AIRCRAFT RADIOCORPORATION(DIVISION OF THE CESSNAAIRCRAFT Co.)